PER CURIAM.
Action by F. ConMin, a minor,, by L. S. Dewey, Ms next friend, against the American Zinc, Lead & Smelting Company. Judgment for plaintiff for $1050 and defendant appeals.
Appellant and respondent, by tbeir respective attorneys, have filed in this cause a stipulation whereby respondent enters a remittitur of $350 of said judgment, together with all accrued interest on said judgment from the date of its rendition to the date the stipulation was executed (March 13, 1914), and agrees that this court shall affirm the judgment in this cause for the sum of $700. It is accordingly so ordered.